Citation Nr: 0841004	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1989 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in September 
2008.  A transcript of this hearing is associated with the 
veteran's claims folder.

In October 2008 the Board denied the appellant's motion to 
advance the appeal on the Board's docket, as good or 
sufficient cause was not shown.


FINDINGS OF FACT

1.  Service connection is in effect for pulmonary 
sarcoidosis, 60 percent and low back strain with right-sided 
neuropathy and loss of right ankle reflex, 10 percent; the 
combined disability evaluation is 60 percent.

2.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and occupational background.


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected disabilities.  The RO denied his claim in November 
2004.  

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability. Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).

Service connection is in effect for pulmonary sarcoidosis, 60 
percent and low back strain with right-sided neuropathy and 
loss of right ankle reflex, 10 percent.  The veteran's 
combined disability evaluation is 60 percent.  As such, the 
veteran meets the schedular criteria for consideration of a 
TDIU rating under 38 C.F.R. § 4.16(a). 

To prevail on a claim based upon unemployability, it is 
necessary that the record reflect some factor which places 
the case in a different category than other veterans with 
equal rating of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The question is whether the veteran is capable 
of performing physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.  
The Board notes this for general purposes and also 
specifically in reference to the comments made by the veteran 
and his representative in his September 2008 hearing that the 
unemployment rate is high in North Carolina and that while 
the veteran was applying for many jobs, he had not gotten 
many interviews. 

In this case, the evidence shows that the veteran is 
unemployed and meets the scheduler criteria for a 
consideration of a TDIU rating.  Therefore, the Board must 
evaluate whether there are circumstances in the veteran's 
case, apart from any non- service-connected condition and 
advancing age, which would justify a total rating based upon 
individual unemployability, due solely to the veteran's 
service-connected disability. Id.  

Private medical records from East Carolina Medical Center 
from January 2000 to September 2004 show that the veteran was 
treated for a number of service-connected and nonservice-
connected problems, including low back pain, hypothyroidism, 
hypertension, hyperlipidemia, depression and anxiety.  None 
of the records reflect on whether the veteran is unemployable 
or unable to maintain substantially gainful employment.  

VA treatment records from June 2003 to July 2004 show the 
veteran was treated for a variety of service-connected and 
nonservice-connected problems, including hypothyroidism, 
benign essential hypertension, pulmonary sarcoidosis, 
pneumonia, depression and anxiety.  There is no indication in 
these records that the veteran is unemployable or unable to 
maintain substantially gainful employment.  

A March 2005 Office of Personnel Management (OPM) disability 
determination notes that the veteran's application indicated 
he had been unable to perform his duties as Laborer Custodial 
due to low back pain, pulmonary sarcoidosis, major depression 
with anxiety attacks, high blood pressure and a hypo-active 
thyroid condition.  OPM found that the veteran had not 
established that he had a disabling medical condition that 
met the criteria for entitlement to disability retirement 
benefits.  In addition, OPM was unable to conclude from the 
documentation provided that in his position as Laborer 
Custodial or City Carrier that he was disabled for useful and 
efficient service or that an absence or continued absence 
from work was medically warranted.  

A March 2005 Arbitration Panel Award decision discussed the 
circumstances underlying the veteran's demotion in the postal 
service and subsequent termination.  A Notice of Proposed 
Removal and subsequent Notice of Decision were issued by the 
Postal Service in August 2004 and the veteran's employment 
was terminated in September 2004.  Reasons given and 
discussed at length in the decision involved accusations of 
failing to report alleged work related accidents and 
injuries, lying to management regarding same and allegations 
of the veteran working on the side.  

Undated Social Security Administration (SSA) disability 
application and appeal documents that appear to be from 2004 
and 2005 reveal that the veteran claimed that major 
depression, back and lung problems, hypertension, high blood 
pressure and hyperactive thyroid problems limited his ability 
to work.  On this application he indicated that it was hard 
to continuously do anything, that he was restricted from 
being in the sun for periods of time and that back pain kept 
him in bed or unable to function.  The application notes that 
the veteran completed one year of college.  In addition, the 
application contains observations from an interview in 
September 2004 by the SSA with the veteran where the 
interviewer observed that the veteran did not have any 
difficulty with hearing, reading, breathing, understanding, 
coherency, concentrating, talking, answering, sitting, 
standing, walking, seeing, using hands or writing.  

A private medical treatment record from April 2005 shows that 
the veteran was seen for various problems, including pain in 
his neck, mid back and lower back.  The examiner found very 
tender movement of the neck as well as mid and lower back 
area with several trigger points identified two on both sides 
of T3 an two on both sides of L2.  No kyphotic or lordotic 
curves were found and the veteran was without significant 
scoliosis.  There was no spasm or restriction of motion.  
Iliac crests were of equal height.  The examiner went on to 
indicate that the veteran appeared to be totally and 
permanently disabled to do any kind of productive work due to 
a combination of two problems, primarily his back pain and 
secondarily his significant schizo-affective disorder.  

VAMC Fayetteville treatment records from May 2004 to May 2005 
do not show anything regarding the veteran's ability to seek 
or maintain substantially gainful employment and indicate the 
veteran was being seen for mental health treatment.  
Treatment records from VAMC Durham from May 2004 to May 2005 
reflect that the veteran was depressed and being seen for 
mental health treatment, particularly feeling discouraged 
because of ongoing legal troubles with his former employer.  
The veteran indicated he was unemployed, but was continuing 
to search. 

A VA examiner in May 2005 noted that the veteran reported 
that no one would hire him because of his back and lung 
problems and that the veteran thought he would have a 
difficult time doing manual labor due to his back.  Upon 
physical examination the veteran could not loosen his hip 
sufficiently so that the examiner could lift his right lower 
extremity above 50 degrees, but the examiner could lift the 
left leg to 55 degrees.  Backward flexion was 20 degrees, 
left and right lateral flexion were each 40 degrees, forward 
flexion was 93 degrees, right rotation 80 degrees, and left 
rotation 85 degrees.  Repetitive motion did not change the 
range of motion and there was no evidence of painful motion.  
The veteran complained of upper back, mild tenderness and 
lower back with more severe tenderness.  The veteran's ankle 
reflexes were fast bilaterally.  Posture seemed normal and 
musculature of the back seemed normal.  The examiner 
diagnosed low back strain.  The examiner also examined the 
veteran for his pulmonary sarcoidosis.  The examiner found 
the veteran had good breath sounds and no right ventricular 
hypertrophy, cor pulmonale, or congestive heart failure.  
There was no evidence of respiratory failure, no evidence of 
chronic pulmonary thromboembolism, no ankylosing spondylitis 
and no residuals of malignancy.  The diagnosis was pulmonary 
sarcoidosis by history and restricted lung disease.  The same 
examiner in January 2006 noted that a review shows the 
veteran was more likely than not able to engage in non-
strenuous activity and employment.

VA treatment records from May 2005 to July 2007 do not show 
the impact the veteran's service connected disabilities have 
on his employment.  

A VA examination report from February 2007 shows that the 
veteran had normal curvature of the spine and was tender in 
midline, mid-lumbar.  His active and passive range of motion 
was 0-40 degrees forward flexion, with pain at 30-40.  It 
also appeared the veteran could bend to about 60 degrees of 
flexion during casual movements when range of motion wasn't 
being measured.  Extension and lateral bending to the right 
and left were each 0-15 degrees with pain at 15.  Rotation to 
the right and left were each 0-29 degrees, with pain at 29 
degrees on the right and at 20 degrees on the left.  There 
was no additional limitation with repetitive motion.  
Straight leg raising was negative.  The diagnosis was lumbar 
strain and sarcoidosis.  The veteran was noted as not 
employed and that his service connected disabilities had a 
moderate effect on chores, shopping, exercise and traveling; 
a mild effect on bathing and dressing; and no effect on 
feeding, toileting and grooming.  The examiner opined that 
regarding employment the veteran was impaired in physical 
labor due to his back and shortness of breath, but that the 
service-connected conditions would not impair sedentary 
labor.  

VA treatment records from August 2006 to July 2007 do not 
show the impact the veteran's service connected disabilities 
have on his employment, other than notations that his 
activity consisted of looking for a job and that he was 
keeping appointments.  

During the veteran's September 2008 hearing, his 
representative contended that the unemployment rate was high 
in North Carolina and that folks are trained for jobs but 
cannot procure gainful employment.  Due to the veteran's lack 
of training, he's unable to gain any sedentary-type 
employment and not able to engage in any manual labor.  The 
veteran testified that he was not currently employed and was 
not drawing Social Security disability, although he had 
applied.  He indicated that because of his service connected 
disabilities, he can't pick things up like he used to and 
can't walk around like he's used to.  The veteran also 
testified that he lost his previous job at the Postal Service 
because of his service-connected conditions.  In regards to 
his previous job, he had worked as a mail carrier and then 
did custodial work.  The veteran had arbitration where he was 
demoted to custodial work, when he claims he reported a flat 
tire, but the arbitrator found he had not, so he was demoted.  
He testified that he had another arbitration because he had 
complained about leg and back problems and missed some work.  
Once day he came into work and the Postmaster asked him to 
sign a piece of paper, then he was escorted from the 
premises.  He claims he requested the Family Leave and 
Medical Act, but never received the paperwork.  The veteran 
also testified that he was in the social security disability 
appeals process.  

Since July 2004, the veteran testified that he had two or 
three jobs, each one never lasting longer than ninety days.  
He worked for a company that sold books online around July 
2006.  He indicated he was promoted twice, but couldn't do 
the job.  The veteran testified that he started out doing 
data entry, which was fine.  Then he moved to inventory 
control and project manager and it was too much exertion.  He 
indicated he was fired from the job because he couldn't do it 
anymore.  He did not receive unemployment after that.  The 
veteran also tried to sell cars for two or three months, but 
it was too much walking and he got hot and uncomfortable.  
Since then he has not worked but has been looking.  The 
veteran indicated he looked for work online and in the 
classifieds and had maybe five interviews in a year.  He also 
testified that he had just begun the process of applying for 
vocational rehabilitation with VA.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

The Board has concerns regarding the consistency of the 
veteran's testimony.  The arbitration panel decision 
regarding his termination from the Postal Service discussed 
unfavorable attendance and conduct issues, including 
allegations that the veteran did not report accidents, lied 
regarding the nature of injuries he suffered and that he was 
working a side job.  While the veteran denied engaging in any 
inappropriate conduct at the Postal Service in his September 
2008 hearing and the arbitrator's exposition and decision is 
not determinative before VA, the facts and issues discussed 
in the decision weigh against the veteran's credibility.  
This is particularly probative in light of the fact that the 
veteran attempted to explain away his firing by the Postal 
Service by testifying that he complained of leg and back 
problems, missed some work and then they asked him to sign a 
piece of paper which explained he was terminated.  In light 
of the details contained in the arbitration panel decision, 
the Board finds the veteran's testimony to be a vague and 
insufficient explanation of the circumstances surrounding his 
dismissal.  

The veteran had worked for the postal service until his 
service there was terminated in July 2004.  The veteran has 
testified to holding at least two other jobs since then, 
although he claimed he could not keep them due to his 
disabilities.  In addition, the veteran's representative has 
argued that the because of the veteran's lack of training and 
the poor economy in North Carolina, he is unable to gain any 
sedentary-type employment and unable to do any manual labor.  
The Board is not refuting the veteran's noted physical 
limitations as reflected in various medical evidence of 
record or his own contentions that his service-connected 
disabilities affect his ability to engage in extended manual 
labor.  The simple fact that a claimant is currently 
unemployed or has difficulty obtaining employment is not 
enough, however.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, supra. 

After carefully reviewing the evidence of record, the Board 
concludes that the veteran's service-connected disability, 
when considered in association with his educational 
attainment and occupational background, does not render him 
unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that in February 
2007 a VA physician opined that while the veteran was 
impaired in physical labor due to his service connected 
conditions, they do not impair sedentary labor.  The Board 
also notes the January 2006 finding of another VA physician 
that the veteran was more likely than not able to do non-
strenuous activity and employment.  Perhaps critically, the 
veteran himself testified in September 2008 that he was fine 
doing data entry in 2006 while working for a company that 
sold books online.  He went on to indicate that he ran into 
trouble in that job when he was promoted and had to 
physically exert himself more.  The Board further observes 
that the veteran's OPM and SSA disability applications refer 
to numerous non-service connected disabilities, not just his 
service connected disabilities by themselves.  

The favorable April 2005 private medical is not probative 
since it does not indicate that the veteran's service-
connected disabilities, standing alone, render him 
unemployable.  In addition the opinion does not indicate what 
range of motion testing was done on the veteran's back.  
Further, multiple examiners have examined the veteran more 
recently and their reports better reflect the veteran's 
current condition.  

Even if the veteran is unable to engage in prolonged physical 
activity due to his service-connected disabilities, there is 
no evidence showing he is unable to sustain gainful 
employment in a sedentary job.  Consequently, the Board finds 
the record does not demonstrate that the veteran's service-
connected disabilities alone are of such severity as to 
solely preclude his participation in all forms of 
substantially gainful employment.  

Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for total disability based upon 
individual unemployability, by letters in July and August 
2004, before the adverse rating decision that is the subject 
of this appeal.  The Board acknowledges that the veteran was 
not specifically provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection for TDIU.  There is no prejudice to the veteran in 
proceeding with the issuance of a final decision despite VA's 
failure to provide the specific notice required by Dingess, 
as his claim is being denied.  See Dingess, supra.  Issues 
concerning the degree of disability or the effective date of 
the award do not arise here.  Despite any deficient notice 
provided to the appellant on these two elements, the Board 
finds no prejudice to the appellant in the processing of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that VA has met its duty to 
notify the veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  VA has obtained private medical records 
authorized by the veteran.  The veteran was given VA medical 
examinations with opinions in connection with the claim.  
Available Social Security Administration records were 
obtained.  The veteran testified before the undersigned at a 
videoconference hearing.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support his claim.  


In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

A total rating based upon individual unemployability due to 
service-connected disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


